              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA         :   Crim. No. 1:18-CR-0051
                                 :
                                 :
                  v.             :
                                 :
                                 :
DAVID WASHINGTON                 :   Judge Sylvia H. Rambo

                             ORDER

      In accordance with the accompanying memorandum of law, IT IS

HEREBY ORDERED that Defendant’s motion to suppress (Doc. 22) is

DENIED.



                                       s/Sylvia H. Rambo
                                       SYLVIA H. RAMBO
                                       United States District Judge

Dated: January 16, 2019
